Title: 1774 Tuesday Octr. 11.
From: Adams, John
To: 


       Dined with Mr. McKean in Markett Street, with Mr. Reed, Rodney, Chace, Johnson, Paca, Dr. Morgan, Mr. R. Penn, &c.
       Spent the Evening with Mr. Henry at his Lodgings consulting about a Petition to the King.
       Henry said he had no public Education. At fifteen he read Virgill and Livy, and has not looked into a Latin Book since. His father left him at that Age, and he has been struggling thro Life ever since. He has high Notions. Talks about exalted Minds, &c. He has a horrid Opinion of Galloway, Jay, and the Rutledges. Their System he says would ruin the Cause of America. He is very impatient to see such Fellows, and not be at Liberty to describe them in their true Colours.
      